El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para determinar, inter alia, cuándo se requiere una declaración de impacto ambiental con re-lación a un proyecto de extracción de arena.
I
La Sucesión Marcial Suárez (en adelante la Sucesión) es dueña de una finca de aproximadamente 57 cuerdas en el barrio Medianía Baja del Municipio de Loíza. La Sucesión interesa desarrollar un proyecto de viviendas denominado “Lagos del Palmar”, que incluye la construcción de un lago artificial que ocuparía gran parte del terreno, y que reque-riría la extracción de arena y material de la corteza terres-tre en un área de más de dieciocho cuerdas. El proyecto está ubicado cerca de otros seis cuerpos de agua que fueron creados con propósitos similares, aunque nunca se constru-yeron los proyectos de vivienda propuestos.
El 4 de noviembre de 1994, la Sucesión presentó una consulta de ubicación ante la Junta de Planificación, en la que describió el proyecto propuesto como un condominio residencial-vacacional con acceso controlado, que incluía, con el propósito de “realzar el proyecto”, un lago artificial al cual todas las viviendas tendrían acceso directo. (1) El 22 de diciembre de 1994, el Departamento de Recursos Natu-rales y Ambientales (en adelante el Departamento de Re-cursos Naturales) le comunicó al Secretario de la Junta de Planificación que, por “la magnitud del área a desarro-llarse y el impacto potencial de la excavación de arena para la construcción del lago artificial, donde se afectará el nivel freático del lugar”, debía solicitarle al proponente la pre-paración de una declaración de impacto ambiental. Sin es-*340grimir fundamento alguno para ello, la parte proponente solicitó una reconsideración de tal decisión al Departa-mento de Recursos Naturales el 11 de enero de 1995. El 13 de enero de 1995 el Departamento de Recursos Naturales le comunicó que no tenía objeción al proyecto propuesto, pero que por estar ubicado en una zona susceptible de inundación (Zona II) debería cumplir con el Reglamento 13 de Planificación, y que para crear el lago en cuestión debía solicitar un permiso para la extracción de la corteza terrestre. Nada dispuso sobre la necesidad de realizar la declaración de impacto ambiental que había requerido antes. La Junta de Planificación le comunicó el 21 de enero de 1995 a la Junta de Calidad Ambiental, mediante una declaración negativa de impacto ambiental, que no era ne-cesaria la formulación de una declaración de impacto am-biental ya que, de cumplir con las recomendaciones allí consignadas, el proyecto no causaría impacto ambiental adverso significativo. El 8 de febrero de 1995 la Junta de Calidad Ambiental le comunicó a la Junta de Planificación que entendía que al someter la referida declaración nega-tiva de impacto ambiental dicha Junta de Planificación ha-bía cumplido con la fase de evaluar el posible impacto am-biental de la acción propuesta. La consulta fue aprobada, mediante resolución de la Junta de Planificación, el 22 de febrero de 1995. La Junta de Planificación consideró el pro-yecto como uno de desarrollo residencial extenso y dio su aprobación condicionada al cumplimiento de los señala-mientos incluidos en los endosos de las diferentes agencias.
El 12 de julio de 1995 la Sucesión sometió ante el De-partamento de Recursos Naturales un formulario de eva-luación ambiental para la extracción de materiales de la corteza terrestre. No se celebraron vistas públicas, debido a que cuando se publicó el edicto para anunciar la solicitud de permiso de extracción, nadie las solicitó. El 28 de diciembre de 1995, notificado el 17 de diciembre de 1996, el Departamento de Recursos Naturales otorgó un permiso al *341proyecto del caso de autos para la extracción de materiales de la corteza terrestre mediante el cual se autorizó la ex-tracción de 600 metros cúbicos diarios durante un año a partir de la fecha de notificación del permiso, a la vez que se requirió una póliza de responsabilidad pública por un millón de dólares y una fianza de cumplimiento (performance bond) para garantizar las labores de restauración por $879,000. El permiso de extracción contiene numero-sas condiciones y limitaciones, tanto generales como espe-ciales; por ejemplo, que las dimensiones de la fosa que vaya a crearse no podrán exceder de los cuatro pies de profun-didad ni seis cuerdas de área de superficie. Además, se advierte que se evitará la formación de depresiones donde puedan crearse charcos o lagos por efectos de la operación o remoción del material adyacente al área de extracción autorizada. El 10 de diciembre de 1996 la Administración de Reglamentos y Permisos (ARPe) aprobó el permiso de urbanización, sujeto a varias condiciones, entre las que se especificó que la extracción de tierra para la creación del lago sería solicitada y autorizada mediante un permiso de uso de ARPe, el cual sería evaluado y estaría sujeto al en-doso final del Departamento de Recursos Naturales. Finalmente, el 17 de diciembre de 1996 ARPe aprobó el permiso de uso para realizar operaciones de extracción de arena.
El Departamento de Recursos Naturales recibió enton-ces múltiples querellas de los vecinos sobre los permisos de extracción, por lo que comenzó una etapa investigativa y se celebró una vista pública el 20 de marzo de 1997. El 6 de junio de 1997, ya comenzado el procedimiento judicial que nos ocupa, el Departamento de Recursos Naturales emitió una orden de cese y desista contra la sucesión querellada y le ordenó que mostrara causa por la cual no debía revocar o enmendar el permiso de extracción que dicha agencia había otorgado antes.
El 22 de abril de 1997 el Municipio de Loíza presentó una petición de injunction ante el Tribunal de Primera Ins-*342tancia y alegó que los permisos otorgados por las agencias referidas resultaban ser un subterfugio para permitir ex-traer, vender y mercadear grandes cantidades de arena sin haberse realizado declaración de impacto ambiental al-guna y sin que las agencias concernidas hubiesen evaluado el impacto acumulativo que el lago artificial pudiese cau-sar en la zona. El Municipio señaló que la obra propuesta ocasionaría “grandes daños al balance ecológico del área y a nuestros recursos naturales, en perjuicio de nuestro pa-trimonio estatal y en perjuicio de los Loiceños, quienes ha-bitan y tienen su residencia en dicho lugar”. Alegó, ade-más, la violación de las condiciones de los permisos, la irreparabilidad del daño ambiental ocasionado por la parte demandada en la referida finca y que no existía otro reme-dio adecuado en ley para compeler a la parte demandada a desistir de su plan de construcción. Solicitó al tribunal que le ordenara a la parte demandada paralizar todas las acti-vidades de extracción de materiales de la corteza terrestre en la finca en cuestión.
La parte demandada presentó oportunamente su con-testación a la acción del Municipio. Alegó afirmativamente que tenía todos los permisos gubernamentales necesários para efectuar un desarrollo de vivienda con el nombre “Lago del Palmar”, incluyendo un permiso para la extrac-ción de materiales de la corteza terrestre otorgado por el Departamento de Recursos Naturales. Expresó que la parte demandante tuvo oportunidad de oponerse por la vía administrativa al proyecto y no lo hizo, por lo que no podía ahora atacar colateralmente el permiso concedido. A su vez, los demandados reconvinieron contra el Municipio por los daños alegadamente sufridos por la acción de los de-mandantes de bloquear la entrada de la finca con el propó-sito de impedir el tránsito de los camiones cargados de arena.
Luego de celebrar una vista para considerar la petición de injunction el 12 de mayo de 1997, el Tribunal de Pri-*343mera Instancia emitió una orden mediante la cual paralizó provisionalmente la extracción de arena por el término de 10 días. Posteriormente, se celebraron las vistas pertinen-tes, así como una inspección ocular en el lugar del pro-yecto, y entonces el tribunal declaró con lugar la demanda de injunction preliminar el 30 de mayo de 1997. En sus determinaciones de hecho el tribunal consignó que el Mu-nicipio de Loíza había sido objeto de una remoción indiscri-minada de arena, lo que había dado lugar a que en 1978 se prohibiera por quince años toda extracción de arena en ese sector hasta 1995, cuando se otorgó el permiso del caso de autos. Estableció que estas actividades habían dejado la costa expuesta a los embates del mar, al oleaje y susceptible a inundaciones cuando hay fenómenos atmosféricos fuera de lo normal. Añadió que:
A pesar de tratarse de un proyecto de vivienda, al tribunal no le queda la menor duda de que la actividad principal y de mayor interés y prioridad para los proponentes es la extracción de arena resultante del lago el cual limita impresionantemente el terreno disponible para las viviendas siendo necesario solicitar exenciones de requisitos de construcción para acomodar forza-damente un número de unidades aceptables reglamentariamente. Evidencia adicional de ello es el orden que se propone de las fases de desarrollo del proyecto y la con-figuración conceptual del mismo y la notable ausencia de deta-lles sobre planos, costos, estudio de viabilidad además de la separación financiera de la operación de extracción y el pro-yecto de construcción, según información ofrecida por la propo-nente durante la inspección ocular.
También quedó demostrado para el tribunal que con respecto a este proyecto no se había realizado declaración de impacto ambiental alguna, ya que según el testimonio de la parte proponente “se le había eximido” de ello. Al respecto el tribunal de instancia expresó:
... Se dio por cumplido el requisito del Art. 4(c) de la Ley de Política Pública Ambiental mediante un formulario ambiental caracterizado como deficiente e incompleto que depende de la información que buenamente ofrece el proponente. Tampoco se *344produjo un documento de evaluación ambiental formal en sus-titución de la D.I.A. Curiosamente la Junta de Planificación produjo una D.I.A. negativa para el proyecto de vivienda y re-mitió al Departamento de Recursos Naturales el asunto del lago. Este a su vez descansó en las aprobaciones de la Junta de Planificación y en resumidas cuentas, al fragmentar el pro-yecto, no se evaluó adecuadamente ni por una ni por otra agen-cia en su impacto integral y acumulativo; ello en contravención a las expresas disposiciones reglamentarias. (Enfasis en el original.)
Concluyó, por lo tanto, que no se había cumplido con los requisitos de ley y que las partes no tenían ningún otro remedio en ley. El tribunal de instancia concedió el reme-dio preliminar solicitado, aun cuando el Municipio no ha-bía objetado el proyecto en etapas previas. Para ello, el foro de instancia tomó en consideración la necesidad de poner en balance los diferentes intereses presentes, y la obliga-ción constitucional de proteger el ambiente. Dictó senten-cia prohibiendo cualquier extracción de arena en el Muni-cipio de Loíza en los sesenta días siguientes y ordenó al Departamento de Recursos Naturales que paralizara todo permiso de extracción vigente. Ordenó, además, al Depar-tamento de Recursos Naturales a remitirle al tribunal sus hallazgos, conclusiones y recomendaciones, con copia de la evaluación ambiental o declaración de impacto ambiental. Dispuso que, una vez el tribunal aprobase el informe, los demandados podrían reanudar sus actividades conforme a lo dispuesto en los permisos, según pudiesen ser modifica-dos por el tribunal. De esta resolución la Sucesión recurrió al Tribunal de Circuito de Apelaciones, el cual denegó ex-pedir el recurso solicitado en esa etapa de los procedimien-tos, aunque le señaló al tribunal de instancia que debía “atender el asunto en forma separada de los trámites ad-ministrativos en los que la Sucesión obtuvo de la Junta de Planificación los correspondientes permisos”.
Con el propósito de resolver la permanencia del injunction, el tribunal de instancia celebró posteriormente otras vistas en las que testificaron los peritos hidrólogos de las *345partes. A base de tales testimonios, el tribunal determinó que como el proyecto de extracción estaba localizado a una distancia de aproximadamente 900 metros de la orilla del mar y a más de 2,000 metros de los ríos Herrera y Grande de Loíza, el yacimiento de arena no se encontraba en la zona de transporte activo de dicho material ni cerca de ella. Concluyó que la alternativa generalmente aceptable para extracción de arena era en los depósitos lejos de las zonas sensitivas. Abase de lo anterior, el tribunal descartó las alegaciones y conclusiones de los peritos de la parte demandante sobre el efecto adverso de la creación del lago en el área inundable y sobre la posible contaminación de los acuíferos subterráneos. Aunque en su informe al tribunal de 24 de julio de 1997 el Departamento de Recursos Naturales había expuesto que había “recibido información que sugiere la posibilidad de que la actividad de extracción dé arena en el Municipio de Loíza [cause] un daño irreparable al ambiente”, el tribunal resolvió que no se había traído información ante el foro de instancia para sostener tal aseveración. El tribunal resolvió expresamente que “[a]nte la ausencia de prueba específica, científica, objetiva y confiable sobre daño ambiental irreparable, nos es for-zoso desestimar la petición de injunction permanente”. Fi-nalizó su dictamen anunciando que “s[ó]lo serán el tiempo y el futuro [los] que nos demuestren la buena fe que hoy presumimos en la propuesta de este proyecto; buena fe que el Tribunal viene obligado a presumir pero que para la ciu-dadanía de Loíza será necesario demostrar”. Ordenó, ade-más, que los planteamientos sobre la reconvención conti-nuaran su curso en un procedimiento ordinario.
Inconforme, la parte demandante acudió el 25 de sep-tiembre de 1997 al Tribunal de Circuito de Apelaciones y señaló, en parte, que el Tribunal de Primera Instancia ha-bía errado al no tomar en cuenta al desestimar su acción la totalidad de la prueba presentada ni las leyes ambientales o el mandato constitucional que ordenan la protección del *346ambiente.(2) El Tribunal de Circuito de Apelaciones en su sentencia de 25 de agosto de 1999 advirtió que el recurso ante su consideración no podía interpretarse colateral-mente como un recurso de revisión administrativa, ya que el Municipio había tenido oportunidad de intervenir en los procedimientos ante las agencias y no lo había hecho. Luego de analizar la prueba pericial presentada, concluyó que el formulario de evaluación ambiental que se utilizó para el caso era el que estaba vigente en el Departamento de Recursos Naturales para la fecha cuando se gestionó el permiso, y que “a la concesionaria no se le requirió una Declaración de Impacto Ambiental porque tenía una con-sulta de ubicación ya aprobada que incluía un lago recreativo”. El foro recurrido recalcó que, según el testimo-nio del entonces Secretario del Departamento de Recursos Naturales, no se había requerido una declaración de im-pacto ambiental por ser un “permiso incidental que venía de otra agencia”. Luego de considerar los argumentos de los demandantes, confirmó la sentencia de instancia por estimarla correcta.
El Municipio de Loíza oportunamente solicitó una revi-sión ante nos el 3 de noviembre de 1999, señalando la co-misión de los errores siguientes:
1. Erró el Honorable Tribunal Apelativo al confirmar al Tribunal de Instancia y sostener que este no tenía que considerar los hechos determinados en su sentencia inicial del 30 de mayo de 1997.
2. Erró el Honorable Tribunal Apelativo al no decidir que el permiso de construcción de los recurridos es un subterfugio uti-*347lizado para el beneficio de los recurridos a pesar de las serias dudas que tienen tanto el tribunal de instancia como el propio tribunal apelativo.
3. Erró el Honorable Tribunal Apelativo al concurrir con el tribunal de instancia en no permitir que el Departamento de Recursos Naturales presentara el informe previamente reque-rido por el tribunal de instancia, cuando debió haber devuelto el caso y solicitar que el Departamento de Recursos Naturales efectuara el mismo.
4. Erró el Honorable Tribunal Apelativo al determinar que el tribunal de instancia no abusó de su discreción al limitar el contrainterrogatorio de un perito.
En síntesis, se cuestionan ante nos las determinaciones de los tribunales a quo a la luz de la totalidad de la eviden-cia presentada a través del trámite judicial y a la luz de las dudas expresadas por ambos tribunales sobre la finalidad de la extracción de arena y la legitimidad de los permisos utilizados para llevarla a cabo.
El 16 de diciembre de 1999 expedimos el recurso. La parte recurrente presentó su alegato el 28 de enero de 2000, y la parte recurrida presentó el suyo el 25 de febrero de 2000.(3) Con el beneficio de ambas comparecencias, pro-cedemos a resolver.
II
A la luz de nuestra Constitución y de la legislación apli-cable, nos toca resolver si la parte demandada puede llevar a cabo las actividades de extracción de arena en cuestión al amparo de un permiso otorgado sin el beneficio de análisis ambiental alguno.
*348A. La Constitución de Puerto Rico establece que “será política pública del Estado Libre Asociado la más eficaz conservación de los recursos naturales, así como el mayor aprovechamiento de los mismos para el beneficio general de la comunidad”.(4) Hemos reiterado que tenemos la encomienda de rango constitucional de velar por la preservación de la calidad del ambiente y sus recursos naturales cuya importancia no podemos menospreciar. Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997); Paoli Méndez v. Rodríguez, 138 D.P.R. 449 (1995); Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433 (1992). Al amparo de dicho mandato se promulgó la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. sec. 1121 et seq.), según enmendada (en adelante la Ley Núm. 9), la cual “constituye el primer y principal esquema estatutario adoptado en Puerto Rico para atender de modo integral los asuntos concretos que se plantean en el país en relación con la administración del medio ambiente”. Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908, 920 (1998).
Todos los departamentos, las agencias, las corporacio-nes públicas, los municipios y las instrumentalidades del Estado Libre Asociado están obligados, según el Art. 4 de la Ley Núm. 9, a interpretar, implementar y administrar to-das las leyes y los cuerpos reglamentarios del país “en es-tricta conformidad con la política pública enunciada”. 12 L.P.R.A. sec. 1124; Misión Ind. P.R. v. J.P. y A.A.A., supra. La Junta de Calidad Ambiental, creada mediante la Ley Núm. 9,(5) es la agencia designada para velar por “el fiel cumplimiento de la política pública ambiental y [los] requi-sitos procesales y sustantivos contenidos en [la Ley Núm. 9] y los reglamentos aprobados a su amparo”. García Oyóla v. J.C.A., 142 D.P.R. 532 (1997); Colón y otros v. J.C.A., 148 D.P.R. 434 (1999).
*349El Art. 4(c) de la Ley Núm. 9, uno de sus pilares, impone a la instrumentalidad pública con jurisdicción sobre alguna propuesta la obligación de realizar una declaración escrita y detallada sobre el impacto ambiental antes de “efectuar cualquier acción o promulgar cualquier decisión gubernamental que afecte significativamente la calidad del medio ambiente”. 12 L.P.R.A. sec. 1124(c). Véanse: Mun. de San Juan v. J.C.A., 152 D.P.R. 673 (2000); Fed. Pesc. Playa Picúas v. J.P., 148 D.P.R. 406 (1999); Misión Ind. P.R. v. J.C.A., supra; García Oyóla v. J.C.A., supra; Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974). En la Sec. 2(U) del Reglamento Núm. 3106 sobre Declaraciones de Impacto Ambiental de la Junta de Calidad Ambiental de 4 de junio de 1984, se define “impacto ambiental significativo” como:
El efecto substancial (positivo o negativo) de una acción pro-puesta sobre uno o varios elementos del ambiente, tales como, pero sin limitarse a[,] una población biótica, un recurso natural, el ambiente estético o cultural, la calidad de la vida, la salud pública, los recursos renovables y no renovables; o que pueda sacrificar los usos beneficiosos del ambiente a largo plazo a favor de los usos a corto plazo o viceversa, disponién-dose que cada uno de los elementos aquí enumerados será eva-luado independientemente y en conjunto. 3 R.P.R. sec. 80.5(U) (1999).
En términos de las actividades que requieren la prepa-ración de una declaración de impacto ambiental, hemos interpretado que la frase “cualquier acción”, para los efec-tos de la Ley Núm. 9, denota la intención de incluir una amplia gama de actividades que puedan causar impacto sobre el medio ambiente, entre ellas, “actividades de expe-dir licencias, concesiones o permisos”.(6) Fed. Pesc. Playa *350Picúas v. J.P., supra; Mun. de San Juan v. J.C.A., supra; véase la See. 2 del Reglamento sobre las Declaraciones de Impacto Ambiental, supra.(7) Incumplir con la declaración de impacto ambiental que requiere la National Enviromental Policy Act(8) (N.E.P.A., por sus siglas en inglés) se considera de por sí un daño irreparable.(9) Misión Ind. P.R. v. J.P. y A.A.A., supra, pág. 682, citando a Puerto Rico Conservation Foundation v. Larson, 797 F. Supp. 1066, 1072 (D.P.R. 1992).
El citado Art. 4(c) tiene el propósito dual de que la “agencia proponente considere a fondo las consecuencias ambientales significativas de la acción o proyecto que con-templa”, y de que “se informe a las partes concernidas, al propio Gobierno y al público en general de las consecuen-cias ambientales aludidas, para que todos ellos puedan to-mar la acción que estimen procedente sobre el proyecto propuesto”. Misión Ind. P.R. v. J.C.A., supra, págs. 922-924. Por medio de la declaración de impacto ambiental, *351nuestro ordenamiento jurídico provee un mecanismo que nos ayuda a asegurar la conservación y el uso racional de los recursos naturales. “[E]s un instrumento de planifica-ción, la primera etapa de un largo camino de autorizacio-nes oficiales en el desarrollo de un proyecto”. Mun. de San Juan v. J.C.A., supra; Misión Ind. P.R. v. J.C.A., supra, pág. 925. Dicho documento debe preparase “antes de que se efectúe cualquier acción gubernamental que pueda impac-tar el medio ambiente”, para que efectivamente se tome “en cuenta al momento de hacer planes y de tomar las pri-meras decisiones gubernamentales sobre una propuesta ...”. (Énfasis en el original.) Misión Ind. P.R. v. J.C.A., supra, pág. 925. Aún así, la aprobación de una declaración de impacto ambiental no significa una carta blanca sobre lo ambiental. Si resulta que una vez comenzado el proyecto, éste no se desarrolla según la declaración de impacto am-biental o si surgen consecuencias ambientales no previs-tas, la Junta de Calidad Ambiental tiene la facultad y el deber de “tomar todas las medidas adecuadas para evitar cualquier daño al ambiente o a los recursos naturales que pueda por ello ocurrir, y el hecho de que la Junta haya aprobado antes una declaración de impacto ambiental en modo alguno impide que tome tales medidas”. (Énfasis suprimido.) Misión Ind. P.R. v. J.C.A., supra, pág. 926.
El citado Art. 4(c) establece que en la declaración que emita la agencia proponente se debe detallar:
(1) El impacto ambiental de la legislación propuesta, de la acción a efectuarse o de la decisión a promulgarse;
(2) cualesquiera efectos adversos al medio ambiente que no podrán evitarse si se implementare la propuesta legislación, si se efectuare la acción o promulgare la decisión gubernamental;
(3) alternativas a la legislación propuesta, o a la acción o decisión gubernamental en cuestión;
(4) la relación entre usos locales a corto plazo del medio am-biente del hombre y la conservación y mejoramiento de la pro-ductividad a largo plazo, y
(5) cualquier compromiso irrevocable o irreparable de los re-cursos que estarían envueltos en la legislación propuesta si la *352misma se implementara, en la acción gubernamental si se efec-tuara o en la decisión si se promulgara. 12 L.P.R.A. sec. 1124(c).
En otras palabras, en la declaración de impacto ambiental la agencia proponente tiene la obligación de considerar y detallar por escrito los efectos significativos con respecto al ambiente que estén vinculados a la acción propuesta, como parte de “un esfuerzo serio y escrupuloso por identificar y discutir todas las consecuencias ambientales de importancia que sea previsibles”. (Enfasis en el original.) Misión Ind. P.R. v. J.C.A., supra, pág. 924. Le corresponde a la Junta de Calidad Ambiental examinar la declaración sometida por la agencia proponente y verificar que se haya cumplido con los requisitos procesales y sustantivos fijados por la Ley Núm. 9, supra. García Oyóla v. J.C.A., supra; Misión Ind. P.R. v. J.C.A., supra. Entre las consideraciones que se deben tomar en cuenta al momento de preparar una declaración de impacto ambiental, están los pasos que pudiesen ser tomados para mitigar las consecuencias adversas que generaría la acción propuesta (Misión Ind. P.R. v. J.C.A., supra), las alternativas que cumplan con las metas del proyecto (Mun. de San Juan v. J.C.A., supra) y el efecto acumulativo de la acción sobre el medio ambiente (Díaz v. Dpto. Rec. Nat., 147 D.P.R. 410 (1999)).
Para hacer valer la obligación de la agencia proponente bajo la Ley Núm. 9, la parte afectada tiene disponible el recurso de mandamusi(10) y el recurso de injunction. Colón y otros v. J.C.A., supra.
En aras de detallar el procedimiento de preparación de las declaraciones de impacto ambiental, la Junta de Calidad Ambiental promulgó el Reglamento sobre las Declaraciones de Impacto Ambiental de 1ro de junio de 1984 (en adelante el Reglamento) y el Manual para la Prepara-*353ción, la Evaluación y el Uso de las Declaraciones de Im-pacto Ambiental de 4 de junio de 1984 (en adelante el Manual).(11) La Sec. 3.1 del Reglamento, 3 R.P.R. sec. 80.21 (1999), dispone que el primer paso es la preparación de una Evaluación Ambiental para “que la agencia propo-nente determine si se requiere la preparación de una DIA Preliminar o una Determinación de Impacto Ambiental No-Significativo (D-N)”.(12) Si determina que la acción pro-puesta no afectará significativamente el ambiente, la agen-cia proponente lo consignará en una “Determinación de Impacto Ambiental No Significativo (D-N)” que deberá cumplir con los requisitos de la See. 4 del Reglamento.(13) La declaración preliminar de impacto ambiental (DIA-Preliminar) es la declaración “que será preparada por la agencia proponente para consultar y obtener los comenta-rios del público, la Junta de Calidad Ambiental y las agen-cias comentadoras respecto a la acción propuesta”.(14) En los próximos 60 días luego de que se reciban los comenta-rios sobre la DIA-Preliminar, la agencia proponente deberá preparar una declaración final de impacto ambiental (DIA-Final) “en la cual discuta los comentarios hechos por cada una de las agencias consultadas, por el público y por la *354Junta, y donde se expongan las modificaciones a la acción propuesta que se estimen necesarias en virtud de dichos comentarios”.(15)
B. Examinemos ahora las disposiciones aplicables a las actividades de extracción. El Art. 6(c) de la Ley Orgánica del Departamento de Recursos Naturales y Ambientales, 3 L.P.R.A. see. 156, le confiere al referido departamento los poderes, las facultades, las funciones y las actividades sobre la extracción de materiales de la corteza terrestre que anteriormente ostentaba el Secretario de Trasportación y Obras Públicas.(16) La Ley de Arena, Grava y Piedra, Ley Núm. 132 de 25 de junio de 1968, según enmendada, 28 L.P.R.A. sees. 206 et seq. (en adelante la Ley de Arena, Grava y Piedra), regula lo pertinente a ex-cavaciones, extracciones, remociones y dragados de la corteza terrestre. Establece que para realizar actividades de extracción en Puerto Rico se requiere un permiso del Secretario del Departamento de Recursos Naturales (en adelante el Secretario). El Art. 2 de esta Ley dispone, en parte, que:
El Secretario establecerá por reglamento las normas a regir cuando se trate de excavaciones, extracciones, remociones o dragados incidentales a, o necesarios para la realización de obras o proyectos autorizados conforme a las disposiciones de ley. ...
El Secretario requerirá a todo peticionario una Evaluación Ambiental o una Declaración de Impacto Ambiental (DIA) antes de otorgar cualquier permiso, excepto para aquellos peticio-narios que soliciten en la zona costanera y en las cuencas hi-drográficas de ríos que se utilizan como toma de agua. En estos casos se le requerirá la preparación de una Declaración de Im-pacto Ambiental (DIA). 28 L.P.R.A. sec. 207 (Supl. 1998).
Al momento de solicitarse el permiso de extracción o la renovación de un permiso, se notificará al público *355y, de surgir controversias u objeciones en torno a alguna solicitud, el Secretario celebrará vistas públicas de natura-leza cuasi judicial. 28 L.P.R.A. sec. 208. El Art. 4 de la referida ley especifica cuáles son los factores que hay que tomar en consideración al otorgar o denegar permisos. 28 L.P.R.A. sec. 209. Además, el Art. 17 (28 L.P.R.A. sec. 220b) establece una acción civil al amparo de la Ley de Arena, Grava y Piedra a favor de cualquier persona afectada por una actividad de excavación, extracción, remoción o dra-gado de componentes de la corteza terrestre contra cual-quier persona, instrumentalidad, agencia, municipio, corporación pública o cuasi pública que viole la ley, o en contra del Secretario si incumple las obligaciones que le impone la ley.
Al amparo de la Ley de Arena, Grava y Piedra, el Secretario promulgó el Reglamento para Regir la Ex-tracción de Materiales de la Corteza Terrestre, Reglamento del Departamento de Recursos Naturales Núm. 2305 de 4 de noviembre de 1977 (en adelante el Reglamento Núm. 2305), en el que se detalla lo que deben contener las solicitudes y el procedimiento administrativo para la otorgación y renovación de permisos, así como los derechos a pagar para la concesión del permiso y las fianzas y seguros que se deben exigir. El Art. 18 dispone que el Secretario eximirá de permisos:
a- Cuando la extracción a realizar se lleve a cabo en el mismo lugar y que sea incidental a una obra, proyecto o cons-trucción que haya sido autorizado, conforme lo disponen las leyes y reglamentos que rigen el desarrollo de terrenos en Puerto Rico.
b- Cuando la extracción a realizar sea necesaria como con-secuencia de fenómenos naturales tales como derrumbes, des-lizamientos, inundaciones, tormentas u otros.
c- Cuando la extracción a realizar sea necesaria para el de-sarrollo y las prácticas agrícolas.
d- Cuando las cantidades a extraer no sean significativas o sustanciales, pudiendo también eximir de cualquier pago que en virtud de ello corresponda.
*356El 26 de marzo de 1993 el Departamento de Recursos Naturales promulgó la Orden Aministrativa Núm. 2-93 para establecer la política pública sobre la conservación de los recursos de arena en Puerto Rico. En ésta se expresa una preocupación seria por los problemas que ha sufrido el país en el manejo del recurso de arena y cómo ello ha afectado el equilibrio dinámico entre el abastecimiento y la demanda de arena en la isla. Mediante la or-den referida se incorporan unas recomendaciones de la Junta de Calidad Ambiental para definir la política pública que deberán ejecutar los funcionarios del Departamento de Recursos Naturales, entre las que se incluye que se requerirá “antes de aprobar cualquier actividad de extracción o manufactura de arena que se cumpla (sic) el Art. 4(c) de la [Ley Núm. 9]” y que se controlará “la extracción de grava y arena de las llanuras y valles aluviales aledaños a los ríos para eliminar o reducir la proliferación de lagos, lagunas o charcas mediante el requerimiento de rellenar las excavaciones hasta una elevación de (1) metro sobre el nivel del agua subterránea”. El Departamento de Recursos Naturales y Ambientales también emitió la Orden Administrativa Núm. 93-12 de 23 de julio de 1993 para exigir el cumplimiento con el Art. 4(c) de la Ley Núm. 9, supra, de manera que en casos de solicitud de extracción de arena se realice una evaluación de impacto ambiental y una declaración de impacto ambiental o una Declaración de Impacto Ambiental No Significativo, según proceda. Al respecto, en Díaz v. Depto. Rec. Nat., supra, pág. 422, expresamos que “[n]o hay duda de que la intención de tal Orden fue poner en vigor las disposiciones de la Ley Sobre Política Pública Ambiental al máximo grado posible en las actividades de ex-tracción de corteza terrestre”. En ese caso dispusimos que aún en ausencia de Orden Administrativa que ordene la confección de la declaración de impacto ambiental, la citada Ley Núm. 9 y los reglamentos relacionados imponen sobre el Departamento de Recursos Naturales la obligación *357de cumplir con el Art. 4(c) de la referida ley, supra, antes de conceder un permiso de extracción o renovarlo.
El 23 de septiembre de 1997 la Asamblea Legislativa aprobó la Resolución Conjunta Núm. 398 con el propósito de declarar una moratoria en la otorgación de permisos de extracción de arena en el Municipio de Loíza y dejar en suspenso los permisos vigentes, hasta que se realizara un estudio del impacto ambiental que han tenido las actuales extracciones en el referido municipio.(17) En la Ex-posición de Motivos se señaló que muchas de las actividades de extracción “están contribuyendo al deterioro del ambiente y de la salud en Loíza”. 1997 (Parte 3) Leyes de Puerto Rico 2096. En virtud de que “[e]l Municipio de Loíza ha sido uno de los pueblos más afectados por las extracciones de arena”, id., y de que “[s]e necesitan crear unos controles más rigurosos que permitan amortiguar el daño ya existente en los recursos naturales del Municipio”, id., se le dio un término de un año al Departamento de Recursos Naturales y Ambientales, para realizar un estudio del impacto significativo de las extracciones en dicho Municipio y presentarlo en la Asamblea Legislativa.(18) El 6 de octubre de 1998 se aprobó la Resolución Conjunta Núm. 519(19) para extender por un plazo adicional de un año la moratoria declarada por la anterior resolución, a los fines de darle oportunidad al Departamento de Recursos Naturales de completar el estudio para determinar los impactos que las extracciones pasadas y presentes han tenido en el Munici-*358pío de Loíza. Mediante esta resolución se limitó la morato-ria a la zona costanera entre el Río Grande de Loíza y el Río Herrera, por ser ésta el área donde ha ocurrido la ma-yoría de las extracciones en el referido municipio. Del texto de las resoluciones conjuntas citadas podemos concluir que el impacto de las extracciones de arena en grandes canti-dades ha generado gran preocupación entre la población y en las diferentes ramas del Gobierno.
Pasemos a analizar los méritos del caso ante nos a la luz de la normativa reseñada.
III
En el caso de autos, lo que nos ocupa no es la revisión de los trámites administrativos ante las agencias pertinentes. Los permisos que en su día fueron otorgados no fueron impugnados y son finales. Lo que estamos evaluando es si procede una petición de injunction para paralizar una obra propuesta con respecto a la cual se ha alegado que se están utilizando tales permisos como subterfugio para realizar actividades de extracción en cantidades industriales donde por ley no se permite.
Por estar íntimamente relacionados, discutiremos los primeros dos errores en conjunto. Para resolverlos, debe-mos determinar en primer lugar si los permisos con que cuenta la parte demandada les permiten realizar auténti-camente la acción propuesta o si sólo son un artificio para evitar cumplir con las normas de protección ambiental pertinentes. Además, para determinar la procedencia del injunction solicitado, debemos examinar si en el expe-diente hay suficiente evidencia para concluir que existe la posibilidad de que la parte demandada cause un daño irreparable al llevar a cabo la extracción propuesta.
A. El Municipio de Loíza alega que, según el tribunal de instancia determinó al otorgar el injunction preliminar *359que la actividad principal real del proyecto era la extrac-ción de arena, debió entonces otorgar el injunction perma-nente al haberse evidenciado que en este caso los deman-dados utilizaron el proceso de consulta de ubicación para el proyecto de viviendas como un medio para eludir el proce-dimiento ordinario de permiso de extracción de arena. De esta manera, arguye la parte demandante, la Sucesión se benefició al tener a la Junta de Planificación como agencia proponente, pues ésta determinó que no era necesaria una declaración de impacto ambiental. Alega que en este caso no bastaba con un permiso de extracción incidental, sino que era necesario seguir el procedimiento ordinario y rea-lizar una declaración de impacto ambiental para cumplir cabalmente con el mandato constitucional con respecto a la política pública ambiental.
La Sucesión, por su parte, alega que no hay ningún sub-terfugio en este caso, ya que los permisos se obtuvieron mediante un trámite público del cual la parte demandante pudo haber participado y fueron otorgados con fines comerciales. Argumenta que la intención de extraer arena para venderla nunca fue un secreto ni debe interpretarse como algo sospechoso. Entiende que los tribunales a quo actuaron conforme a derecho, pues la parte demandante nunca probó los supuestos daños ambientales y su prueba pericial no era confiable.
Es preciso aclarar que aunque la concesión de un injunction preliminar dentro de una petición de injunction permanente no tiene otro propósito que conservar el status quo hasta que el caso principal se resuelva en los méritos, de modo que la autenticidad de la función judicial no quede en entredicho, ello no quiere decir que las determinaciones hechas por el tribunal de instancia al conceder el injunction preliminar deban ser descartadas posteriormente. Todo lo contrario, aunque esas determinaciones no obligan al tribunal al considerar el injunction permanente, deben *360ser evaluadas en conjunto con la totalidad de la prueba que desfiló ante el tribunal.(20)
Para resolver la controversia ante nos, primero debemos determinar si en el caso de autos era necesario obtener un permiso ordinario de extracción o bastaba con un permiso incidental al proyecto de vivienda. La Sucesión alega que se le requirió más de lo que por ley correspondía, ya que el Departamento de Recursos Naturales pudo no haberle tan siquiera requerido un permiso de extracción por tratarse de una extracción incidental al proyecto de vivienda. En el Reglamento Núm. 2305, según enmendado, se dispone que el Secretario podrá eximir de permisos de extracción en las circunstancias siguientes: si la extracción se lleva a cabo en el mismo lugar y es incidental a la obra, proyecto o construcción que haya sido autorizado conforme a la ley; si es necesaria como consecuencia de fenómenos naturales; si es para el desarrollo de actividades agrícolas, o si las cantidades a extraer no son significativas o sustanciales, en cuyo caso se puede eximir de cualquier pago que corresponda.(21)
En este contexto, una extracción incidental es sólo aque-lla que es accesoria o de menor importancia con relación a un proyecto de construcción. En el caso de autos, de nin-guna manera se puede interpretar que la propuesta extrac-ción de 600 metros cúbicos de arena diarios, que equivalen 118,890 metros cúbico anuales, era una extracción acceso-ria o de menor importancia con relación al resto del proyecto. Estamos ante la creación de un lago de 18 cuer-das que ocuparía alrededor de un tercio de la finca en cues-tión, cuyo producto de extracción sería utilizado con fines comerciales. Además, para que el permiso de extracción incidental se conceda, el proyecto del cual la extracción re-*361sulta ser accesoria tiene que haber sido debidamente apro-bado antes. En este caso, el permiso de extracción de arena se aprobó por el Departamento de Recursos Naturales el 28 de diciembre de 1995, antes de que ARPe aprobara el permiso de urbanización el 10 de diciembre de 1996. Si la aprobación del permiso incidental dependía de la aproba-ción del permiso para realizar el proyecto, no podía ser el primero en aprobarse, ya que esto significa que se aprobó sin el beneficio del análisis ambiental realizado para apro-bar el permiso del proyecto de vivienda.
En el caso de autos, procedía que ARPe realizara el aná-lisis ambiental del proyecto de vivienda, y que el Departa-mento de Recursos Naturales hiciera lo propio respecto al permiso de extracción de arena, de acuerdo con el citado Art. 4(c) de la Ley Núm. 9, la Ley de Arena, Grava y Piedra, y sus respectivos reglamentos. Aunque la construcción de viviendas y la extracción de arena se habrían de realizar en un mismo sitio, son actividades separadas y diferentes. Una tiene como propósito la construcción de un proyecto de vivienda, la otra la explotación de un recurso natural. Debieron evaluarse ambas actividades por sepa-rado y en conjunto, pero en este caso resulta que solamente una fue evaluada aisladamente sin que se considerara el impacto acumulativo de ambas. Como consecuencia de la fragmentación de los permisos, en este proyecto no se rea-lizó una evaluación adecuada del impacto integral y acu-mulativo de toda la acción propuesta para un área ambien-talmente sensible. Es impermisible tal resultado, especialmente tratándose de los recursos naturales que por mandato constitucional estamos obligados a proteger. Díaz v. Depto. Rec. Nat., supra. Véase, además, lo dispuesto en Colón Cortés v. Pesquera, 150 D.P.R. 724 (2000), sobre la necesidad de considerar el impacto acumulativo de la acción al momento de realizar un análisis ambiental.
B. Una vez descartada la contención de los demanda-dos de que no era necesario solicitar un permiso de extrae-*362ción en el caso de autos, procede que examinemos si es necesario formular una declaración de impacto ambiental dentro del trámite de la solicitud para un permiso de extracción. La parte demandada sometió un formulario de Evaluación de Impacto Ambiental (que el tribunal de ins-tancia calificó como “deficiente e incompleto que depende de la información que buenamente ofrece el proponente”) ante el Departamento de Recursos Naturales para el per-miso de extracción. Por otro lado, la Junta de Planificación sometió una declaración no significativa de impacto am-biental para el proyecto de vivienda ante la Junta de Cali-dad Ambiental.
Las referidas agencias determinaron que no era necesa-rio una declaración de impacto ambiental por no haber im-pacto ambiental significativo. Ya antes hemos establecido que las “actividades de expedir permisos” caen bajo las ac-ciones en las que, según la citada Ley Núm. 9, se puede exigir la preparación de una declaración de impacto ambiental.(22) Según el Reglamento, el efecto sustancial de una acción sobre uno o varios elementos del ambiente, tales como un recurso natural, la calidad de vida, la salud pública y los recursos renovables o no renovables, que pueda sacrificar los usos beneficiosos del ambiente a largo plazo a favor de los usos a corto plazo, cae bajo la definición de lo que es un “impacto ambiental significativo"(23) a los fines de requerir la elaboración de una declaración de im-pacto ambiental.
En la sentencia para declarar con lugar el entredicho provisional, el tribunal de instancia reseñó todos los pro-blemas que ha causado la remoción indiscriminada de arena en el Municipio de Loíza: terrenos perdidos al mar; una costa extremadamente expuesta y susceptible a inun-*363daciones; y lagos abandonados que constituyen un peligro a la seguridad pública y a la salud. En la segunda senten-cia, el tribunal no negó estos hallazgos, que son la mejor evidencia del impacto ambiental significativo que este tipo de actividad previsiblemente ha de causar.
Además, según la prueba presentada por los peritos ante el tribunal de instancia en la vista para el injunction permanente, también quedó establecido allí que la extracción propuesta en el caso de autos constituía una acción con un impacto ambiental significativo. El tribunal apelativo basó, en parte, su decisión en que la prueba técnica del Municipio de Loíza se había caracterizado por la falta de datos probados y por supuestos especulativos. Sin embargo, debe recordarse que en cuanto a la revisión de la prueba presentada por peritos, los tribunales revisores “tienen amplia discreción en la apreciación de la prueba pericial pudiendo, aún, adoptar su propio criterio en la apreciación o evaluación de la misma y hasta descartarla aunque resulte técnicamente correcta”. (Citas omitidas.) Dye-Tex P.R., Inc., v. Royal Ins. Co., P.R., 150 D.P.R. 658, 662-663 (2000).(24) En el caso de autos, varios testimonios periciales apoyan lo señalado por el foro de instancia en su primer dictamen. El testimonio de Ángel Román Mas, perito de los demandantes, abundó sobre el efecto de la creación del lago propuesto con respecto a la evaporación y permeabilidad del acuífero, en la calidad del agua y en la inundabilidad del área. El otro perito de los demandantes, el Ing. Mariano Soriano, testificó que la finca está dentro de una zona costanera sensitiva que sufre de una erosión constante y que los lagos creados ayudan a acelerar la fragmentación del terreno; que se está cambiando la hidrología y la hidromorfología del lugar con el posible efecto de que se cree un área perennemente inundable, y que la charca *364propuesta era muy profunda, al punto de que se crearía una interfase entre el agua salada y el agua dulce. Despo-jados de tecnicismos, los testimonios evidencian las consi-deraciones científicas que se deben tomar en cuenta al analizar las ramificaciones ambientales de una actividad de extracción.
Los testimonios de los peritos, igualmente, reflejan que se trata de un área ambientalmente sensitiva que ha es-tado sujeta a impactos adversos en épocas recientes, por la remoción indiscriminada de arena, que es un recurso no renovable, a través de los años. Así lo evidencian las drás-ticas medidas que se han tomado en el pasado al decretar moratorias en la actividad de extracción, como se hizo en 1978 (moratoria por quince años) y, más recientemente, en 1997 (moratoria por un año, extendida durante otro año más) por medio de la Resolución Conjunta Núm. 398 de 23 de septiembre de 1997, supra. Precisamente el lugar donde está situado el proyecto, la zona costanera entre los ríos Grande de Loíza y Herrera,(25) fue señalado en la resolu-ción Conjunta 519 de 6 de octubre de 1998 como el “área donde han ocurrido la mayoría de las extracciones de arena en el Municipio de Loíza” y es en esa zona que se extendió la moratoria durante un año más. 1998 Leyes de Puerto Rico 2874, 2876.
La extracción de arena de la corteza terrestre ha gene-rado preocupación en varios sectores del gobierno, como *365evidencian las Órdenes Administrativas Núms. 93-2 y 93-12 del Departamento de Recursos Naturales, que ya es-taban en vigor en la época en que se otorgó el permiso de extracción. También obra en el expediente un Plan de De-sarrollo de los Recursos de Arena de Puerto Rico sometido por el Secretario al Gobernador el 12 de junio de 1996, que refleja la preocupación imperante con la explotación de es-tos recursos naturales. Por ello, y según resolvimos en Díaz v. Depto. Rec. Nat., supra, era necesario aquí que se otorgara el permiso en cumplimiento estricto con la citada Ley Núm. 9. Es decir, hacía falta presentar una Evaluación de Impacto Ambiental y preparar una declaración de im-pacto ambiental si el impacto fuese significativo o una de-claración de impacto Ambiental no significativo de no serlo. El formulario de evaluación ambiental para la ex-tracción de materiales de la corteza terrestre que sometió la parte proponente ante el Departamento de Recursos Na-turales era insuficiente en términos de la referida Ley Núm. 9 como para considerarla como una evaluación am-biental formal, como bien estableció el Tribunal de Primera Instancia, y no cumplía con los requisitos de contenido de las Evaluaciones Ambientales que exige la See. 3.3 del Reglamento, 3 R.P.R. sec. 80.23 (1999).(26) Por lo tanto, el pro-cedimiento que se realizó no era el requerido para expedir un permiso de extracción de arena para ese entonces.(27)
Por tener impacto ambiental significativo la acción pro-puesta, procedía preparar una declaración de impacto am-biental para cumplir cabalmente con la política pública ambiental. Además, la Ley dé Arena, Grava y Piedra, en el Art. 2 anteriormente citado, dispone que en todo caso en que la actividad sea en la zona costanera, se requiere una *366declaración de impacto ambiental. Era necesario efec-tuarla dentro del procedimiento ordinario de solicitar un permiso de extracción antes de determinar la viabilidad de la acción, en la que se considerasen las alternativas, las medidas de mitigación y los efectos acumulativos, para to-marlas en cuenta durante el proceso de otorgación de per-misos y así poder identificar las consecuencias ambientales previsibles. La declaración de impacto ambiental es un ins-trumento de planificación que debe prepararse antes de efectuar cualquier acción gubernamental que pueda impactar el ambiente. Mun. de San Juan v. J.C.A., supra; Misión Ind. P.R. v. J.C.A., supra.
Por todo lo anterior, es forzoso concluir que la parte de-mandada no cuenta con un permiso adecuado para realizar una actividad de extracción de arena de la magnitud de la que se propone aquí. La parte proponente estaba obligada a solicitar un permiso de extracción. Para la concesión del permiso, por tratarse de una acción que conlleva un im-pacto ambiental significativo en área ambientalmente sensible en la zona costanera, había que realizar una declara-ción de impacto ambiental. El permiso de construcción del proyecto de vivienda no se puede utilizar como pretexto para llevar a cabo la actividad de extracción para la cual la parte demandada no tiene permiso.
C. Debemos examinar la procedencia del injunction permanente como mecanismo procesal para un caso como el de autos. “El injunction es, por naturaleza, dinámico: ‘se caracteriza por su perentoriedad, por su acción dirigida a evitar un daño inminente o a restablecer el régimen de ley conculcado por conducta opresiva, ilegal o violenta del transgresor del orden jurídico.’ ’’Noriega v. Gobernador, 130 D.P.R. 919, 932 (1992), citando a Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147, 154 (1978). A su vez, el injunction es un “remedio dinámico sobre el cual los tribunales siempre conservan jurisdicción para dejarlo sin efecto o modificarlo a favor o en contra del que *367resulta obligado”. Noriega v. Gobernador, 122 D.P.R. 650, 688 (1988), citado en Misión Ind. P.R. y otros v. J.P. y A.A.A., supra.
Este tribunal ha establecido que los criterios que se de-ben tomar en cuenta al decidir si concede o no un remedio provisional de injunction son
... la naturaleza de los daños que pueden ocasionárseles a las partes de concederse o denegarse el injunction; su irreparabili-dad o la existencia de un remedio adecuado en ley; la probabi-lidad de que la parte promovente prevalezca eventualmente al resolverse el litigio en su fondo; la probabilidad de que la causa se torne en académica de no concederse el injunction y, sobre todo, el posible impacto sobre el interés público del remedio que se solicita. P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200, 202 (1975); Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994); Misión Ind. P.R. v. J.P., supra.
“El injunction permanente también requiere la celebra-ción de vista y la consideración de la mayor parte de estos criterios. Cf. A.P.P.R. v. Tribunal Superior, 103 D.P.R. 903, 906 (1975); véase D. Rivé Rivera, El Injunction en Puerto Rico, 53 Rev. Jur. U.P.R. 341, 354 y ss. (1984).” Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 230, 255 (1986).
Precisa conceder una petición de injunction permanente si la parte que lo solicita demuestra que no tiene ningún otro remedio en ley para evitar un daño:(28)
Procede un injunction para evitar daños irreparables o una multiplicidad de procedimientos.,..
El concepto de evitación de daños irreparables o de una mul-tiplicidad de procedimientos constituye un aspecto de la regla básica de que procede un injunction cuando el remedio exis-tente en el curso ordinario de la ley es inadecuado. ... (Citas omitidas.) Cruz v. Ortiz, 74 D.P.R. 321, 328 (1953).(29)
*368... Sólo en raras ocasiones el daño ambiental puede ser ade-cuadamente compensado mediante la indemnización a obte-nerse como resultado de una acción de daños y perjuicios. El carácter permanente de este tipo de daño lo hace generalmente irreparable. Amoco Production Co. v. Gambell, 480 U.S. 531, 545 (1987). Por tales motivos, el incumplir con la declaración de impacto ambiental que requiere el National Environmental Policy Act (NEPA) es de por sí considerado un daño irreparable. Puerto Rico Conservation Foundation v. Larson, 797 F. Supp. 1066, 1072 (D.P.R. 1992). Misión Ind. P.R. v. J.P. y A.A.A., supra, págs. 681-682. Si es así en la jurisdicción federal, mas aun en la nuestra, donde “la preservación de la calidad del medio ambiente es de rango constitucional y no puede ser menospreciada”. Id.
Por lo anterior, erraron tanto el tribunal de instancia como el apelativo al determinar que no procedía conceder el injunction ante la ausencia de prueba sobre daño irreparable. El daño irreparable en el caso de autos quedó establecido, según discutimos anteriormente, ya que la parte demandada estaba realizando una actividad que conllevaba un impacto ambiental significativo sin el beneficio de análisis ambiental alguno, según exigen los requisitos estatutarios de estirpe constitucional. La existencia de un daño irreparable, y el hecho de que la parte demandante no cuenta con ningún otro remedio en ley para obligar a los demandados a parar la extracción de arena para *369la cual no cuentan con los permisos, es suficiente en nues-tro ordenamiento para otorgar el injunction permanente solicitado. No podemos olvidar que la Sec. 19 del Art. VI de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, “no es meramente la expresión de un insigne afán, ni constituye tampoco sólo la declaración de un principio general de ca-rácter exhortativo. Se trata, m[á]s bien, de un mandato que debe observarse rigurosamente, y que prevalece sobre cualquier estatuto, reglamento u ordenanza que sea contraria a éste”. Misión Ind. P.R. v. J.C.A., supra, pág. 919; Fed. Pesc. Playa Picúas v. J.P., supra; Colón Cortés v. Pesquera, supra.
IV
Todas las ramas del gobierno tienen la obligación de ac-tuar de manera concertada al amparo de la política pública ambiental establecida en nuestra Constitución y velar por su fiel cumplimiento, especialmente las agencias del go-bierno a las cuales se les impuso tan vital encomienda por medio del Art. 4 de la Ley Núm. 9, supra. Estamos llama-dos a establecer un balance entre las necesidades económi-cas de nuestra sociedad y la protección del medio am-biente, para que el progreso que alcancemos sea saludable en todos los aspectos. Para lograr esto, lo mínimo que po-demos exigir es el fiel cumplimiento de las disposiciones aplicables que, al fin y al cabo, nos protegen a todos y per-siguen nuestro bienestar presente y futuro.
Con lo anterior disponemos de la controversia que nos ocupa, por lo que no es necesario discutir los demás errores.
Por los fundamentos expuestos, se revoca la sentencia del Tribunal de Circuito de Apelaciones de 25 de agosto de 1999 y la del Tribunal de Primera Instancia de 4 de agosto de 1997, y se ordena a la Sucesión la paralización defini-tiva de las actividades de extracción en el Municipio de *370Loíza hasta tanto consiga propiamente los permisos reque-ridos por ley.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Corrada Del Río concurrió sin opinión escrita. El Juez Asociado Señor Rivera Pérez disin-tió sin opinión escrita. El Juez Presidente Señor Andréu García no interviene. El Juez Asociado Señor Hernández Denton se inhibió.

(1) Solicitaron varias concesiones sobre usos y construcciones no permitidas en los distritos clasificados como R-1: disminución en el ancho de las casas en hileras, construcción de cuatro edificios de apartamentos y de tres edificios comerciales.


(2) Alegó, en esencia, que había errado el tribunal de instancia: al emitir una sentencia contradictoria a la emitida por ese mismo foro anteriormente; al permitir que el Departamento de Recursos Naturales incumpliera con la orden de someter un informe que ilustrara al tribunal; al hmitar el contrainterrogatorio del perito de los demandados a una hora; al contratar un perito pagado por las partes sin conocer sus cualifícaciones y experiencias; al emitir su dictamen basado en la prueba parcial y no en la totalidad de toda la prueba presentada, y al no considerar en sus conclusiones de derecho la Ley de Política Pública Ambiental, la Constitución del Estado Libre Asociado de Puerto Rico y el Reglamento para Regir la Extracción de la Corteza Terrestre promulgado por el Departamento de Recursos Naturales.


(3) En su alegato, la parte recurrida alega: que tiene todos los permisos perti-nentes; que el Municipio no expresó reparo alguno en tomo al proyecto, a pesar de haber sido notificado; que las agencias, excepto el Departamento de Recursos Natu-rales, no fueron hechas partes en el pleito ni fueron debidamente emplazadas; que los trámites administrativos eran finales y nunca se cuestionó la determinación de que no era necesaria una Declaración de Impacto Ambiental; que no se probaron los supuestos daños ambientales; que no hay ningún subterfugio detrás del permiso de extracción de arena, pues el mismo se otorgó con fines comerciales, y que los peritos de los peticionarios cometieron ciertos errores crasos que invalidan sus conclusiones.


(4) Sec. 19 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 421.


(5) 12 L.P.R.A. sec. 1129.


(6) Así, pues, hemos establecido que es necesario preparar declaraciones de impacto ambiental si se anticipa un impacto ambiental significativo, en específico, al promulgar reglamentos (Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974); Fed. Pesc. Playa Picúas v. J.P., 148 D.P.R. 406 (1999)), y al solicitar permiso o reno-vación de permiso para remover la corteza terrestre (Díaz v. Dpto. Pec. Nat., 147 D.P.R. 410 (1999)).


(7) En la Sec. 2(A) del Reglamento Núm. 3106 sobre Declaraciones de Impacto Ambiental de la Junta de Calidad Ambiental de 4 de junio de 1984, se define “acción” como: “La toma de decisiones o cualquier otro tipo de actividad que auspicie, fomente o proponga una agencia del Estado Libre Asociado de Puerto Rico, tales como, acti-vidades de: expedir licencias, concesiones o permisos, reglamentar o formular nor-mas, asignar o liberar fondos, realizar cambios sustanciales en la política pública de las agencias y sus programas, aprobar proyectos a través de permisos o cualquier otra decisión reguladora, zonificar, rezonificar y presentar propuestas de legislación. Entendiéndose que cuando el tomar la decisión o implantar la acción en cuestión, envuelva a más de una agencia, la misma se denominará acción multiagencial.” 3 R.P.R. sec. 80.5(A) (1999).


(8) 42 U.S.C.A. secs. 4321-4370.


(9) En Mun. de San Juan v. J.C.A., 149 D.P.R. 263, 277 (1999), indicamos que “[a]l redactarse la Ley sobre Política Pública Ambiental se utilizó como modelo el esquema federal del National Environmental Policy Act. (NEPA) .... En consecuencia, hemos resuelto que las interpretaciones judiciales de la ley federal resultan persuasivas y pueden ayudar en la interpretación de alguna sección de la ley local. A tales efectos, en Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908, 920 (1999), expresamos que, ‘[e]n vista de [que la Ley Núm. 9 ... se tomó en su mayor parte, casi literalmente, de la National Environmental Policy Act de 1969 (42 U.S.C. 4321 et seq.)] debemos referimos a tal legislación federal, y a la jurisprudencia que ésta ha gene-rado, como fuentes importantes para la interpretación de nuestra propia le'.
“Sin embargo, también hemos aclarado que el uso de tales fuentes federales debía estar en ‘armonía con las exigencias de la política ambiental que fija nuestra Constitución, con el historial y sentido de nuestra propia Ley 9, y con las realidades particulares de Puerto Rico (Citas omitidas.)


(10) Según lo establece el Art. 20 de la Ley Núm. 9 (12 L.P.R.A. sec. 1139).


(11) “El propósito de este Reglamento es el de establecer los requisitos procesales y de contenido necesarios para la debida implantación del art. 4 de la ley sobre Política Pública Ambiental, según enmendada, y cumplir así con los objetivos de dicha ley.” Sec. 1.2(c) del Reglamento, 3 R.P.R. sec. 80.1(C) (1999).


(12) Se tendrá que preparar una evaluación ambiental, según la Sec. 3.2 (3 R.P.R. sec. 80.22 (1999)), a menos que de antemano la agencia proponente establezca la necesidad de una declaración de impacto ambiental, cuando la acción a tomarse sea:
“(a) Una acción para la cual la agencia proponente tiene duda, no ha determi-nado si será necesario o no preparar una DIA.
“(b) Similar a una de las que normalmente requieren una DIA, pero circuns-tancias especiales podrían causar el que no ocurra impacto ambiental significativo.
“(c) Similar a una de las que normalmente no requieren una DIA, pero cir-cunstancias especiales podrían ocasionar el que ocurriere algún impacto ambiental significativo.”


(13) Sobre el deber de la Junta de Calidad Ambiental de determinar si el contenido de la declaración no significativa es adecuado, véase T-JAC, Inc. v. Caguas Centrum, Limited, 148 D.P.R. 70 (1999).


(14) Sec. 2.1 del Reglamento, 3 R.P.R. sec. 80.5 (1999).


(15) Sec. 5.5(14) del Reglamento, 3 R.P.R. sec. 80.45(14) (1999).


(16) 3 L.P.R.A. sec. 156(c) y 28 L.P.R.A. sec. 206.


(17) 1997 (Parte 3) Leyes de Puerto Rico 2096.


(18) El Tribunal de Circuito de Apelaciones le ordenó a las partes que mostraran causa por la cual ese foro no había perdido jurisdicción por haberse tomado acadé-mico el asunto en vista de la Resolución Conjunta 398 de 23 de septiembre de 1997. Ambas partes coincidieron en que la causa no se había tomado académica. Los de-mandantes porque los permisos no se estaban revocando por medio de la resolución, sino que quedaban en suspenso, por lo qué había gran probabilidad de que la con-ducta de la parte demandada que ellos objetaban (la extracción) se repitiese. La parte demandada argumentó que como había expirado la moratoria, el pleito tenía tanta actualidad como cuando se inició. El tribunal apelativo ordenó la continuación de los procedimientos.


(18) 1998 Leyes de Puerto Rico 2876.


(20) Véase Misión Ind. P.R. v. J.P. y. A.A.A., supra; D. Rivé Rivera, Recursos Extraordinarios, 2da ed., 1996, págs. 45-47; J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 1035.


(21) Art 18 del Reglamento Núm. 2305, según citado antes.


(22) Véanse: Fed. Pesc. Playa Picúas v. J.P., supra; Mun. de San Juan v. J.C.A., supra; Díaz v. Departamento de Recursos Naturales, supra; Sec. 2 del Reglamento sobre Declaraciones de Impacto Ambiental, supra.


(23) Sec. 2 del Reglamento, supra.


(24) Como tribunal apelativo, estamos en las mismas condiciones que el tribunal de instancia para evaluarla y llegar a nuestras propias conclusiones. Rodríguez Roldán v. Mun. de Caguas et al., 133 D.P.R. 694 (1993).


(25) La zona costanera se define como: “Franja de terreno costanero y las aguas adyacentes a Puerto Rico y de las islas adyacentes dentro de su jurisdicción, delimi-tada por el Departamento de Recursos Naturales y aprobada por la Junta de Plani-ficación y por el Gobernador de Puerto Rico, que se extiende mil (1,000) metros lineales tierra adentro desde la línea de costa y, además, distancias adicionales, hasta donde sea necesario para asegurar que se incluyan los sistemas naturales claves de la costa, así como las aguas y el suelo oceánico o marítimo que se extiende tres (3) leguas marinas (10.35 millas terrestres) aguas adentro”. See. 2.47 del Regla-mento de Zonificación de la Zona Costanera y Accesos a las Playas y Costas de Puerto Rico, Reglamento de la Junta de Planificación Núm. 17 de 3 de marzo de 1987 (23 R.P.R. secs. 650.3091(47) (1997)). El perito de la parte demandada testificó que el proyecto está a unos novecientos metros tierra adentro de la orilla del mar, y así lo consignó el tribunal de instancia en sus determinaciones de hecho, por lo que, según la definición, el proyecto está en la zona costanera.


(26) No cumple con todos los requisitos sobre la descripción de la ubicación pro-puesta y descripción de la acción propuesta.


(27) Nos causa cierta preocupación el hecho de que este caso ilustra cómo las agencias formulan una política pública por medio de reglamentos y órdenes admi-nistrativas, pero ésta no se llega a realizar ya que las referidas agencias fallan en la etapa de implantación de la política pública.


(28) Véase el voto particular y de conformidad de la Hon. Juez Asociada Señora Naveira de Rodón en Universidad del Turabo v. L.A.I., 126 D.P.R. 497 (1990).


(29) La Ley de Injunction dispone que:
“Puede concederse un injunction en los siguientes casos:
“(1) Cuando resultare de la petición que el peticionario tiene derecho al reme-dio solicitado, y dicho remedio, o parte del mismo, consistiere en impedir la comisión *368o continuación del acto denunciado, bien por un período de tiempo limitado, o perpetuamente.
“(2) Cuando de la petición o declaración jurada resultare que la comisión o continuación de algún acto, durante el litigio, habrá de causar pérdidas o daños de consideración o irreparables a alguna de las partes.
“(3) Cuando, durante el litigio, resultare que una de las partes está come-tiendo, o amenaza cometer, o que se dispone a cometer, o a procurar o permitir que se cometa, algún acto de contrario a los derechos de otra de las partes, con respecto al asunto en litigio y tendente a hacer que sea ineficaz la sentencia.
“(4) Cuando una compensación pecuniaria no habría de proporcionar adecuado remedio.
“(5) Cuando fuere sumamente difícil precisar la cuantía de la compensación que habría de proporcionar remedio adecuado.
“(6) Cuando la restricción fuere necesaria para impedir una multiplicidad de procedimientos judiciales.
“(7) Cuando la obligación naciere de un fideicomiso.” 32 L.P.R.A. see. 3523.